DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claim 10) in the reply filed on 9/19/2022 is acknowledged. Additional claims 13-14, with support found in at least [0114-0115], are also acknowledged. 
Claims 1-9 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I (claims 1-9), III (claim 11) and IV (claim 12), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.
Accordingly, claims 10 and 13-14 will be examined. 

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application 62/938,531 filed on 11/21/2019. All claims of the instant application, 17/100,005, will receive the effective filing date of 11/21/2019.

Specification
The use of the term Biotek, Corning, CyBio, Enzo Scientific, and Sigma (see instant specification [p.13, paragraph 0061, lines 6, 8, 9, 10, and 12]) which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the growth" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may obviate this rejection by deleting “the” in front of “growth” in line 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (1963), Isolation and Characterization of Antibiotic MSD-92, A Pyrimidotriazine antibiotic. Antimicrobial Agents and Chemotherapy, 161, 58-62 with evidence from Taylor (1975), Synthesis of the pyrimido [5, 4-e]-as-triazine antibiotics fervenulin and 2-methylfervenulone. The Journal of Organic Chemistry, 40(16), 2321-2329.

    PNG
    media_image1.png
    236
    322
    media_image1.png
    Greyscale
Regarding claim 10, Miller teaches an experimental process for detecting the biological activity of (taylorflavin B) MSD-92 against (gram-negative) Escherichia coli by tube dilution [p.61, left column, paragraph 4 lines 1-3].  Activity against other organisms, such as (gram-negative) Proteus Vulgaris and Pseudomonas Aeruginosa, were determined by disc-plate assays [p.61, left column, paragraph 4 lines 1-3]. Thus, implying contact between MSD-92 and gram-negative (pathogen) bacteria. Although Miller does not explicitly teach that MSD-92 is the same as taylorlflavin B (see instant specification [Fig. 4C, 10]), evidentiary reference Taylor proves, through independent syntheses, that MSD-92 is structurally equivalent (see Taylor [p.2323, right column, lines 10-11 and structure 17]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (1963), Isolation and Characterization of Antibiotic MSD-92, A Pyrimidotriazine antibiotic. Antimicrobial Agents and Chemotherapy, 161, 58-62
Regarding claim 13, Miller teaches MSD-92, fervenulin and toxoflavin as antibiotics with similar properties that occur as mixtures in the same fermentation broth [p.61, right column, paragraph 2, 6-9]. Therefore, fervenulin and toxoflavin are secondary antimicrobial agents within a composition containing MSD-92, the first antimicrobial agent allowed to contact a gram-negative pathogen. 
Regarding claim 14, Miller teaches antibiotic MSD-92 administered to mice intraperitoneally and tolerated at 12.5µg [p. 61, right column, paragraph 1, lines 1-3]. The antibiotic MSD-92 gave a red color with permanganate (a pharmaceutical agent) [p. 59, paragraph 2, lines 1-2] and is stable in aqueous solutions at pH 3 to 7, but biological activity is quickly lost at pH9 or higher [p.59, right column, lines 8-12].
Miller does not explicitly teach a pharmaceutical agent. 
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have combined the antibiotic agents (MSD-92 or talyorflavin B with fervenulin or toxoflavin) taught by Miller with a pharmaceutically acceptable agent, as suggested by Miller, in order to arrive at a composition for inhibiting Gram-negative bacteria. One of ordinary skill in the art could have combined the elements, without changing their respective functions, by known methods. The combination would have yielded nothing more than predictable results as an antibiotic against Gram-negative bacteria.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bioactivity-HiTES unveils cryptic antibiotics encoded in actinomycete bacteria, Kyuho Moon, Fei Xu, Chen Zhang and Mohammad R. Seyedsayamdost, ACS Chem. Biol. 2019, 14, 767-774. (As cited in the IDS filed 10/08/2021)
Cebulantin, a cryptic lanthipeptide antibiotic uncovered using bioactivity-coupled HiTES, Kyuho Moon, Fei Xu, and Mohammad R. Seyedsayamdost, Angew. Chem
Genilloud, O. (2019). Natural products discovery and potential for new antibiotics. Current opinion in microbiology, 51, 81-87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.B./Examiner, Art Unit 1657 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657